The Attorney General of Texas
                                              April    14,     1981
MARK WHITE
Anorney General

                  Honorable Henry Wade                               Opinion No. HW-3 2 2
                  Dallas District Attorney
                  6th Floor, Records Building                         Re: Collection of fines assessed
                  Dallas, Texas 75202                                 in Dallas County Criminal Courts

                  Dear Mr. Wade:

                         You have requested cur opinion regarding                 the collection of fines
                  assessed in the Dallas County Criminal Courts.                   You ask the following
                  questions:

                                1. Does the sheriff of Dallas County have the sole
                                   responsibility  for the collection     of all fines
                                   assessed in the Dallas County Criminal Courts? If
                                   not, where &es this responsibility lie?

                                2.     Do the judges of the Dallas County Criminal
                                       Courts have the authority      under the statutes
                                       creating these courts to order or direct that fines
                                       assessed in these courts be paid to or collected by
                                       the county clerk employees who are the clerks of
                                       said courts?

                          Although a number of statutes refer to the duties of the sheriff in the
                  collection    of fines, none of them place the responsibility    for doing so
                  exclusively on the sheriff. Article 1616, V.T.C.S., for example, provides in
                  pertinent    part:

                                 An account shall be kept with the sheriff charging
                                 him with all judgments,        fines, forfeitures  and
                                 penalties, payable to and rendered in any court of the
                                 county, the collection of which he is by law made
                                 chargeable.

                  See also Code of Criminal Procedure arts. 43.01-.13.

                         Other statutes  obviously contemplate     that            the     county    clerk   shall
                  collect fines. Article 1946, V.T.C.S., provides that:

                                 to] n the last   day of each       term   of the county    court,
                                 the clerk shall make a written statement showing all
                                 moneys received by him for jury fees and fines. . . .




                                                      P.     1033
                                                                                       .

Honorable Henry Wade - Page Two             ww-322)




Article 1947, V.T.C.S., directs the clerk tar

            pay to the county treasurer all jury fees and fines received          by
            him to the use of the county.

      The county criminal courts of Dallas County are possessed of:

            concurrent jurisdiction  within the said county of all criminal
            matters and causes, original and appellate that is now vested in
            the county courts having jurisdiction in civil and criminal cases
            under the Constitution and laws of Texas.

V.T.C.S. art. 1970-3110, SZ

      As part of their jurisdiction in criminal cases, county courts are authorized        to
impose fines. Article 42.15(a) of the Code of Criminal Procedure provides that:

            [WIhen the defendant is fined, the judgment shall be that the
            defendant pay the amount of the fine and all costs to the state.
            (Emphasis addedl

In our opinion, the court may, in accordance with its authority to impose fines, direct
that a defendant pay the amount of a fine to a particular officer acting on behalf of
the state.      Since the statutes indicate that both the sheriff and county clerk have
responsibilities    in the collection of fines, we believe that the court is therefore
authorized to direct a defendant to pay then amount of the fine to either of those
officers.    We note, however, that only the sheriff is authorized to enforce collection of
a fiie es to which there has been a default, even if the fine was originally ordered paid
 to the county clerk. V.T.C.S. art. 1616.

                                      SUMMARY

                 Both the sheriff and county clerk have responsibilities in the
             collection of fines. The judges of the county criminal courts of
             Dallas County may direct a defendant to pay the amount of a
             fine to either the sheriff or the county clerk, acting on behalf
             of the state.




                                                    MARK        WHITE
                                                    Attorney   General of Texas

 JOHN W. FAINTER, JR.
 First Assistant Attorney General




                                       p.    1034
.   9.




         Honorable Henry Wade - Page Three         (MW-322)




         RICHARD E. GRAY III
         Executive Assistant Attorney   General

         Prepared by Rick Gilpin
         Assistant Attorney General

         APPROVED:
         OPINION COMMmEE

         Susan L. Garrison, Chairman
         James Allison
         Jon Bible
         Rick Gilpin




                                                  P.   1035